Citation Nr: 0714830	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  06-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy due to exposure to herbicides.

2.  Entitlement to service connection for colon polyps due to 
exposure to herbicides.

3.  Entitlement to service connection for a skin condition 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.T., M.D.

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran's peripheral neuropathy is due to exposure to 
herbicides during active duty.  

2.  The competent medical evidence, overall, demonstrates 
that the veteran's colon polyps and skin condition were not 
incurred during or as a result of active duty, or as a result 
of inservice exposure to herbicides.


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy due to 
exposure to herbicides is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  Service connection for colon polyps due to exposure to 
herbicides is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

3.  Service connection for a skin condition due to exposure 
to herbicides is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  A veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  In the claim 
before the Board, however, the veteran did not serve in the 
Republic of Vietnam so the presumptions in 38 C.F.R. § 
3.309(e) do not apply.  

A layperson, without the appropriate medical training and 
expertise, is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, in the current 
claim, the veteran's own personal opinions that his colon 
polyps and skin condition are related to service or inservice 
herbicide exposure is not a sufficient basis for awarding 
service connection.

At a June 2006 videoconference hearing before the undersigned 
Veterans Law Judge, the veteran testified that as a 3rd class 
petty officer "engine man," his duties included mixing 
herbicidal chemicals in tanks for use in a high pressure 
sprayer, and spraying the chemicals in order to prepare for 
military construction on a river bank in the Mississippi 
Delta. The veteran testified that he cleaned the tanks and 
sprayers when they became clogged.

Also during the hearing, D. T., M.D., a Chief of Occupational 
Medicine for the Coast Guard, provided compelling evidence 
and highly credible testimony that the Coast Guard used some 
form of herbicidal chemicals in the United States and that 
the veteran used these chemicals.  The Board finds that Dr. 
D. T. is qualified to testify as to the Coast Guard's use of 
herbicidal chemicals and their relation to the veteran's 
current claims, and her testimony provides competent medical 
evidence that the veteran was exposed to herbicides while on 
active duty.

Based on a thorough review of the record, the Board finds 
that the competent medical evidence supports service 
connection for peripheral neuropathy.  In a 2004 letter, the 
veteran's treating physician, D.E.S., M.D., linked the 
veteran's longstanding peripheral neuropathy to herbicide 
exposure.  Dr. D.E.S. noted that the veteran's peripheral 
neuropathy had no other discernable causes such as diabetes.  
During the June 2006 hearing, Dr. D.T. testified that the 
veteran's exposure to herbicide while in the Coast Guard 
resulted in his peripheral neuropathy.  The report of a 
January 2007 VA neurological examination provides that the 
veteran had neuropathy of a mild type that was at least as 
likely as not secondary to his use of Agent Orange and other 
herbicides while on active duty.  Another mild factor was 
considerable alcohol intake for several years, but most 
likely the peripheral neuropathy was secondary to the use of 
herbicides and chemicals.  In this regard, the nature and 
extent of the neuropathy related to service is not at issue 
before the Board at this time, only the issue of whether some 
of this disorder is related to service. 

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses pertaining to 
colon polyps.  In July 1972, the veteran felt badly and had a 
sore throat, and had a generalized macropapular rash of three 
days' duration.  A progress noted dated one week later 
provides that the rash had subsided and provides an 
impression of viral syndrome.  The report of a July 1975 
separation medical examination provides that all pertinent 
clinical evaluations were normal and identifies no pertinent 
defects or diagnoses.  A January 1976 reserve report of 
medical history provides that the veteran denied skin 
disease.  A January 1976 reserve medical examination report 
provides that all pertinent clinical examinations were 
normal, and identifies no defects or diagnoses.  Thus, 
overall, the veteran's service medical record provides 
evidence against service connection for colon polyps and a 
skin disorder.

The report of a May 1986 VA Agent Orange Registry examination 
is negative for relevant complaints, symptoms, findings or 
diagnoses.  

The report of a January 2007 VA intestines examination 
provides that the veteran's claims file was reviewed, and 
sets forth the results of physical examination.  The 
diagnosis was colon polyps.  The examiner provided the 
medical opinion that the veteran's polyp condition was not 
related to his Agent Orange exposure.  The examiner explained 
that the medical literature did not provide evidence that 
Agent Orange results in benign polyps or intestinal polyp 
conditions.  The examiner noted that he had reviewed this 
with an Agent Orange physician who confirmed it.  Like many 
individuals, the veteran's polyps more likely than not arose 
sporadically and might very well be related to dietary habits 
as well as other risk factors.  

The report of a January 2007 VA skin examination provides 
that the veteran's claims file was reviewed, and sets forth 
the results of physical examination.  The impression was 
seborrheic dermatitis of the face and stasis dermatitis of 
the lower legs.  The examiner expressed the opinion that 
these were not related to the macropapular rash the veteran 
experienced during active duty or to his exposure to Agent 
Orange.  

The Board finds that the January 2007 VA medical opinions are 
probative evidence against service connection for colon 
polyps and a skin rash.  Each medical opinion is based on a 
review of the veteran's claims file and current medical 
findings.  The VA opinion pertaining to the veteran's colon 
polyps refers to physical findings set forth in the record.  
This fact is particularly important, as the references make 
for a more convincing rationale.  The report of the VA skin 
examination reviews the service medical records about his 
maculopapular rash in detail.  This review of the veteran's 
sole in-service medical findings renders the opinion 
especially probative.  

Dr. D.T.'s testimony during the June 2006 hearing does not 
specifically address the veteran's skin rash or colon polyps, 
providing no evidence against, or in support of, these 
claims.

Overall, the Board finds that the service and post-service 
medical record provides highly probative evidence against 
these two claims, outweighing the veteran's contentions and 
all other evidence that support his claims.  Thus, the claims 
must be denied. 

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in October 2004, January 
2005, and July 2006; a rating decision dated in May 2005; a 
statement of the case dated in November 2005; and a 
supplemental statement of the case dated in March 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  VA 
provided the veteran Dingess notice in August 2006.  Simply 
stated, based on the notice already provided to the veteran 
cited above, a further amended notice to the veteran would 
not provide a basis to grant these claims.  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      
ORDER

Service connection for peripheral neuropathy due to exposure 
to herbicides is granted.

Service connection for colon polyps due to exposure to 
herbicides is denied.

Service connection for a skin condition due to exposure to 
herbicides is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


